DETAILED ACTION
	This action is responsive to 03/23/2021.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 10, and 18 are objected to because of the following informalities:  change “a protective layer which are disposed” to “a protective layer disposed on the first substrate” or “a protective layer which is disposed on the first substrate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 10-12, 14, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent 10,199,440 B2) in view of Choi et al. (US Patent 9,886,113 B2), hereinafter Choi.
Regarding claim 1, Park discloses a display panel (an organic light emitting display (OLED) device-see fig. 7 and [col. 4, ll. 30]), comprising a display substrate (substrate (SUB)-see fig. 7) and a cover plate that are oppositely disposed (second substrate 120-see fig. 7), wherein: the display substrate comprises an array substrate, pixel define layers on the array substrate (pixel defining layer (PDL)-see fig. 7 and [col. 8, ll. 3]), pixel support layers on a side of the pixel define layers away from the array substrate (a plurality of spacers SP which are arranged between a plurality of display elements DD-see fig. 7 with description in [col. 5, ll. 15-17]), and second electrodes each located on a side of each of the pixel support layers away from each of the pixel define layers (second electrode (CE) disposed on each spacer SP (i.e., on a side away from the PDL)-see fig. 7); and the cover plate comprises a first substrate (i.e., second substrate 120-see fig. 7), a touch sensor layer (a plurality of touch sensing electrodes TSE that are arranged on a surface of the second substrate 120-see [col. 4, ll. 6-13]), wherein a plurality of openings are disposed on the touch sensor layer (each touch sensing electrode may include at least one open portion and the plurality of spacers may be disposed in an area corresponding to the open portion-see [col. 2, ll. 54-56] and figs. 5-6]); an orthographic projection of each of the plurality of openings on the array substrate at least partially overlaps with that of a surface on a side of each of the pixel support layers away from the array substrate (i.e., the plurality of spacers may be disposed in an area corresponding to the open portion-see [col. 2, ll. 54-56] and figs. 4-5).
Park does not appear to expressly disclose a protective layer which [[are]] is disposed on the first substrate, the plurality of openings are covered by the protective layer.
Choi in for example, figs. 1-5 with description in, for example, [col. 2, ll. 44-50] and [col. 6, ll. 48-67], which illustrate a plurality of transparent spacers 400 formed on an encapsulation substrate 200 having a touch panel 500, the transparent spacers 400 include second spacers 44 position between pixels so as to overlap with pixel defining layer 190, but not overlap with light emitting layer of the pixel.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Choi in view of Park by forming the spacer (protective layer or pillar) on the encapsulation layer, on the second substrate, or by having first and second spacers formed on opposing substrates to correspond with each other, which constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 10, Park discloses a display apparatus (an organic light emitting display (OLED) device-see fig. 7 and [col. 4, ll. 30]), comprising a display panel which comprises a display substrate (substrate (SUB)-see fig. 7) and a cover plate that are oppositely disposed (second substrate 120-see fig. 7), wherein: the display substrate comprises an array substrate, pixel define layers on the array substrate (pixel defining layer (PDL)-see fig. 7 and [col. 8, ll. 3]), pixel support layers a plurality of spacers SP which are arranged between a plurality of display elements DD-see fig. 7 with description in [col. 5, ll. 15-17]), and second electrodes each located on a side of each of the pixel support layers away from each of the pixel define layers (second electrode (CE) disposed on each spacer SP (i.e., on a side away from the PDL)-see fig. 7); and the cover plate comprises a first substrate (i.e., second substrate 120-see fig. 7) (i.e., second substrate 120-see fig. 7), a touch sensor layer (a plurality of touch sensing electrodes TSE that are arranged on a surface of the second substrate 120-see [col. 4, ll. 6-13]), wherein a plurality of openings are disposed on the touch sensor layer (each touch sensing electrode may include at least one open portion and the plurality of spacers may be disposed in an area corresponding to the open portion-see [col. 2, ll. 54-56] and figs. 5-6]); an orthographic projection of each of the plurality of openings on the array substrate at least partially overlaps with that of a surface on a side of each of the pixel support layers away from the array substrate (i.e., the plurality of spacers may be disposed in an area corresponding to the open portion-see [col. 2, ll. 54-56] and figs. 4-5).
Park does not appear to expressly disclose a protective layer which [[are]] is disposed on the first substrate, the plurality of openings are covered by the protective layer.
Choi in for example, figs. 1-5 with description in, for example, [col. 2, ll. 44-50] and [col. 6, ll. 48-67], which illustrate a plurality of transparent spacers 400 formed on an encapsulation substrate 200 having a touch panel 500, the transparent spacers 400 
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Choi in view of Park by forming the spacer (protective layer or pillar) on the encapsulation layer, on the second substrate, or by having first and second spacers formed on opposing substrates to correspond with each other, which constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 18, Choi discloses a preparation method of a display panel (see figs. 1-13), comprising: forming a display substrate (substrate (SUB)-see fig. 7) and a cover plate respectively (second substrate 120-see fig. 7), wherein the display substrate comprises an array substrate, pixel define layers on the array substrate (pixel defining layer (PDL)-see fig. 7 and [col. 8, ll. 3]), pixel support layers on a side of the pixel define layers away from the array substrate (a plurality of spacers SP which are arranged between a plurality of display elements DD-see fig. 7 with description in [col. 5, ll. 15-17]), and second electrodes each located on a side of each of the pixel support layers away from each of the pixel define layers (second electrode (CE) disposed on each spacer SP (i.e., on a side away from the PDL)-see fig. 7); the cover plate comprises a first substrate (i.e., second substrate 120-see fig. 7), a touch sensor layer (a plurality of touch sensing electrodes TSE that are arranged on a surface of the second substrate 120-see [col. 4, ll. 6-13]), wherein a plurality of openings are disposed on the touch sensor layer (each touch sensing electrode may include at least one open portion and the plurality of spacers may be disposed in an area corresponding to the open portion-see [col. 2, ll. 54-56] and figs. 5-6]), and bonding and encapsulating the display substrate and the cover plate (see, for example, fig. 7 with description in [col. 9, ll. 1-2]), wherein an orthographic projection of each of the plurality of openings on the array substrate at least partially overlaps with that of a surface on a side of each of the pixel support layers away from the array substrate (i.e., the plurality of spacers may be disposed in an area corresponding to the open portion-see [col. 2, ll. 54-56] and figs. 4-5). 
Park does not appear to expressly disclose a protective layer which [[are]] is disposed on the first substrate, the plurality of openings are covered by the protective layer.
Choi in for example, figs. 1-5 with description in, for example, [col. 2, ll. 44-50] and [col. 6, ll. 48-67], which illustrate a plurality of transparent spacers 400 formed on an encapsulation substrate 200 having a touch panel 500, the transparent spacers 400 include second spacers 44 position between pixels so as to overlap with pixel defining layer 190, but not overlap with light emitting layer of the pixel.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Choi in view of Park by forming the spacer (protective layer or pillar) on the encapsulation layer, on the second substrate, or by having first and second spacers formed on opposing substrates to correspond with each other, which constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claims 2 and 11, Park discloses wherein the orthographic projection of each of the plurality of openings on the array substrate coincides with that of the surface on the side of each of the pixel support layers away from the array substrate (i.e., the plurality of spacers may be disposed in an area corresponding to the open portion-see [col. 2, ll. 54-56] and figs. 5-6).  
Regarding claims 3 and 12, Park discloses wherein the protective layer comprises a plurality of protective columns disposed at intervals, and the plurality of protective columns cover the openings (as shown in, for example, figs. 5-7, the plurality of spacers are disposed in an area corresponding to open portions in each touch sensing electrode TSE).
Regarding claims 5 and 14, Choi is further relied upon to teach wherein a length of each of the plurality of protective columns in a direction perpendicular to the cover plate is greater than that of the touch sensor layer in the direction perpendicular to the cover plate (see, for example, fig. 2, wherein length of second spacer 44 in the column direction is greater than that of the touch panel 500).
Regarding claims 7 and 16, Choi is further relied upon to teach wherein at least part of side surfaces of the plurality of protective columns contact with the touch sensor layer (see fig. 2). 
Regarding claim 19, Park discloses forming spacers (SP) to correspond with a plurality of openings in the touch sensing electrode (see [col. 2, ll. 54-56] and figs. 4-5). 
However, Park does not appear to expressly disclose wherein forming the cover plate comprises: forming the touch sensor layer on the first substrate, and forming the 
Choi is relied upon to teach wherein forming the cover plate comprises: forming the touch sensor layer on the first substrate, and forming the plurality of openings on the touch sensor layer (see, for example, fig. 6 with description in [col. 8, ll. 35-41], which teaches (S200) forming a touch sensor on an encapsulation substrate); and forming the protective layer on the touch sensor layer (i.e., forming the second spacers 44 (S202) on the touch sensor-see fig. 6 and [col. 8, ll. 43-44]), wherein forming the cover plate further comprises: etching a protective layer between the plurality of openings to form a plurality of protective columns disposed at intervals, wherein the openings are covered by the plurality of protective columns (see [col. 8, ll. 62]-[col. 9, ll. 7]).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the manufacturing method of Choi with the inventions of Park, which constitutes combining prior art elements according to known methods to yield predictable results.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park view of Choi, and further in view of Fang et al. (10,892,306 B1), hereinafter Fang.
Regarding claims 4 and 13, Park in view of Choi a spacer 44 having a transverse section that may be, for example, a circle (fig. 1), and in other see Choi, [col. 6, ll. 60-67]). However, Park in view of Choi does not appear to expressly teach a transverse section with a hexagonal shape.
Fang is relied upon to teach wherein a section of each of the plurality of protective columns is hexagonal (see fig. 8 with description in with description in [col. 5, ll. 63-67]-top surface 14 of first support post 9 has a shape of a polygon, in this case, a hexagonal shape).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Fang with the inventions of Park and Choi, such that the shape of each protective column is hexagonal, as taught by Fang, which constitutes combining prior art elements according to known methods to yield predictable results.
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park view of Choi, and further in view of Hong et al. (US Pub. 2021/0307697), hereinafter Hong.
Regarding claims 6 and 15, Park in view of Choi does not appear to expressly teach wherein a second electrode between adjacent pixel define layers, protective columns and the touch sensor layer form an enclosed space which is in a vacuum state or filled with nitrogen or an inert gas.
Hong is relied upon to teach wherein a second electrode between adjacent pixel define layers, protective columns and the touch sensor layer form an enclosed space which is in a vacuum state or filled with nitrogen or an inert gas (see, for example, fig. 3 with description [0102], which teaches that a prescribed space (PIL) defined between an encapsulation layer and a light emitting layer EL may be filled with air or an inert gas).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Hong with the inventions of Park and Choi, by filling the enclosed space between the spacers, the cover plate, and the display layer with vacuum or an gas, such as an inert gas, as taught by Hong, as a simple substitution of one known element for another to yield predictable results.
Allowable Subject Matter
Claims 8-9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teaches or suggest the limitation of having a part of the second electrode sandwiched between the protective column and the pixel support layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gu et al. (US Pub. 2015/0162387)-see fig. 8.
Lai et al. (US Pub. 2019/0196630)-see figs. 1-2.
Kim (US Patent 9,224,791)-see fig. 2)

Seong (US Patent 10,503,293)-see fig. 6.
Lee et al. (US Pub. 2019/0319076)-see fig. 7C.
Seong (US Pub. 2017/0205959)-see figs. 6-8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/           Primary Examiner, Art Unit 2627